Citation Nr: 1125614	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-35 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleeping problems, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

3.  Entitlement to service connection for bronchitis, to include as due to exposure to herbicides.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as shortness of breath, to include as due to exposure to herbicides.

5.  Entitlement to service connection for intestine problems, to include as due to exposure to herbicides.

6.  Entitlement to service connection for claimed headaches.

7.  Entitlement to service connection for claimed peripheral nerve damage of the left leg.

8.  Entitlement to service connection for the claimed residuals of a bayonet cut of the arm.

9.  Entitlement to service connection for a claimed hernia.

10.  Entitlement to service connection for a claimed back condition.

11.  Entitlement to service connection for claimed edema of the legs

12.  Entitlement to service connection for claimed tinea cruris. 

13.  Entitlement to service connection for claimed right testicle pain.

14.  Entitlement to service connection for claimed ulcers.

15.  Entitlement to service connection for claimed bilateral foot pain

16.  Entitlement to service connection for claimed calluses of the feet.

17.  Entitlement to service connection for claimed blisters of the feet.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran served in the Republic of Vietnam from January 1966 to October 1966 and is presumed to have been exposed to herbicides.

3.  The Veteran is not shown to have been diagnosed with any disease that has been causally linked to his presumed herbicide exposure in the Republic of Vietnam.

4.  The Veteran currently is not shown to have a sleeping disorder that can be causally linked to an event or incident of his active service.

5.  The Veteran currently is not shown to have hypertension that can be causally linked to an event or incident of his active service.

6.  The Veteran is not shown to have manifested complaints of findings of COPD in service or for many years thereafter; nor is any COPD shown to be due to a documented injury or other event of his period of active service, including exposure to herbicides.  

7.  The Veteran is not shown to have manifested complaints or findings of bronchitis in service or for many years thereafter; nor is any bronchitis shown to be due to a documented injury or other event of his active service, including exposure to herbicides.  

8.  The Veteran is not shown to have manifested complaints or findings of an intestine problem in service or for many years thereafter; nor is any intestine problem including gastritis shown to be due to a documented injury or other event of his active service, including exposure to herbicides.  

9.  The Veteran currently is not shown to have a diagnosed headache disorder.

10.  The Veteran currently is not shown to have diagnosed peripheral nerve damage of the left leg.  

11.  The Veteran currently is not shown to have demonstrated residuals of a bayonet wound of either arm that was sustained during service.

12.  The Veteran currently is not shown to have a diagnosed hernia.

13.  The Veteran currently is not shown to have a diagnosed back condition.

14.  The Veteran currently is not shown to have a diagnosed condition manifested by edema of the legs.

15.  The Veteran currently is not shown to have diagnosed tinea cruris. 

16.  The Veteran currently is not shown to have a diagnosed condition manifested by right testicle pain.

17.  The Veteran currently is not shown to have diagnosed ulcers.

 18.  The Veteran currently is not shown to have diagnosed calluses of the feet that can be causally linked to an event or incident of his active service.

19.  The Veteran currently is not shown to have diagnosed blisters of the feet that can be causally linked to an event or incident of his active service.

20.  The Veteran currently is not shown to have any  diagnosed condition manifested by pain in the feet that can be causally linked to any event or incident of his active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a claimed sleeping problems, to include as a result of herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010).

2.  The criteria for service connection for claimed hypertension, to include as a result of herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2010).

3.  The criteria for service connection for COPD, to include as a result of herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2010).

4.  The criteria for service connection for bronchitis, to include as a result of herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2010).

5.  The criteria for service connection for a claimed intestine problem, to include as a result of herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2010).

6.  The criteria for service connection for claimed headaches are not met.  38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

7.  The criteria for service connection for claimed peripheral nerve damage of the left leg are not met.  38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

8.  The criteria for service connection for the claimed residuals of a bayonet cut of the arm are not met.  38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

9.  The criteria for service connection for a claimed hernia are not met.  38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

10.  The criteria for service connection for a claimed back condition are not met.                38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

11.  The criteria for service connection for claimed edema of the legs are not met.  
38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

12.  The criteria for service connection for claimed tinea cruris are not met.  
38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

13.  The criteria for service connection for claimed right testicle pain are not met.  
38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

14.  The criteria for service connection for claimed ulcers are not met.  
38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

15.  The criteria for service connection for claimed calluses of the feet are not met.  
38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

16.  The criteria for service connection for claimed blisters of the feet are not met.  
38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

17.  The criteria for service connection for claimed pain of the feet are not met.  
38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claims in correspondence sent to the Veteran in October 2008, December 2008, March 2009 and April 2009.  

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Notice pursuant to the Dingess decision was included in these letters.  The claims were last readjudicated in an August 2010 statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records and post-service private medical records.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease, peptic ulcers, and other disease of the organic nervous system becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I. Herbicide Exposure Claims

Certain diseases may be presumed incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).  

Moreover, effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of disease associated with exposure to certain herbicide agents.  

However, a new Note 3 at the end of § 3.309 delineates that ischemic heart disease does not include hypertension within the generally accepted medical definition of ischemic heart disease.  The intended effect of this amendment is to establish presumptive service connection based on herbicide exposure.  75 Fed. Reg. 53,202 (Aug. 31, 2010).

The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  

The Veteran contends that his intestine and sleeping problems, as well as his bronchitis, COPD and hypertension are the result of exposure to herbicides while serving in the Republic of Vietnam. 

The Veteran's served in the Republic of Vietnam from January 1966 to October 1966.  Thus, his exposure to herbicides is presumed by law.  38 U.S.C.A. § 1116(f).  

However, the Veteran has not been diagnosed with a disease that is presumptively related to such exposure.  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).  

Having carefully considered the claims in light of the record and the applicable law, service connection for sleeping and intestine problems, bronchitis, COPD or hypertension on a direct or presumptive basis, to include as a result of herbicide exposure is denied.  


a) Sleeping Problems and Hypertension

In this case, the Veteran's service treatment records are wholly devoid of a diagnosis referable to the claimed sleeping problems or hypertension.  

Post-service, there has been no objective evidence of hypertension or a disorder manifested by sleeping problems.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claims for sleeping problems and hypertension.  38 C.F.R. § 3.303.

As there is no currently diagnosed sleeping problems and hypertension, service connection is clearly not warranted.  Id.  

A remand for a VA medical opinion is not necessary in order to decide the claims in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that he has a current diagnosis of sleeping problems or hypertension or that the claimed disorders may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

Although the Veteran reports having sleeping problems and hypertension related to his military service, his lay assertions are not found to be credible for the purpose of establishing a continuity of symptomatology referable to either claimed condition since service because they are consistent with other statements made by the Veteran when he was on active duty.  At the time of service discharge, he denied having or ever having high or low blood pressure and frequent trouble sleeping.  

His statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board is cognizant that the Veteran maintains that he suffers from sleeping problems and hypertension and that the Veteran is competent to report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the Veteran's account that he has sleeping problems or hypertension, which are presumably related to service, as there are no complaints or treatment for such in any service or  post-service medical record.  Moreover, a current disability has not been diagnosed.    

In sum, the preponderance of the evidence is against the claims and the appeals involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


b) COPD and Bronchitis

In this case, the Veteran's service treatment records are wholly devoid of diagnoses of COPD or bronchitis.  While there was an isolated complaint of a non-productive cough in June 1965, the chest x-ray studies were negative, as was the October 1966 separation medical examination.  

The mere fact the Veteran complained of coughing in service is not enough to establish that a chronic lung condition, including COPD and bronchitis, was incurred as a result of service.  38 C.F.R. § 3.303(b) 

Post-service, the Veteran was first diagnosed with COPD in 2004 and bronchitis in 2008, many years after his discharge from active service. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

This absence of evidence of complaints or treatment constitutes negative evidence against the claims because it tends to disprove that COPD or bronchitis was the result of the Veteran's active service.  Id.  

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his lungs since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, the Veteran denied having or ever having shortness of breath or a chronic cough at the time of his service discharge examination.  

Significantly, there was only an isolated complaint in service of a non-productive cough in 1965, with no corresponding diagnosis, and no diagnosis of COPD until 2004 and bronchitis until 2008.   Thus, the Veteran's statements are inconsistent with any current assertions of his having had chronic or recurrent lung or breathing problems since service.  Id.

As bronchitis and COPD were not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

A remand for a VA medical opinion is not necessary in order to decide the claims in this case because the record does not contain any evidence that the Veteran had a chronic lung disorder in service or that the claimed COPD or bronchitis may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas,  18 Vet. App. at 517.  

Although the Veteran reports having COPD and bronchitis related to his military service, there is simply no medical evidence on file supporting his lay assertions.  

His statements alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.    

In sum, the preponderance of the evidence is against the claims and the appeals involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


C)  Intestine Problems

In this case, the Veteran's service treatment records are wholly devoid of complaints or findings of intestine problems. 

Post-service, the Veteran was first diagnosed with gastritis in 2008, which is some 42 years after his discharge from active military service.  

This absence of evidence of complaints or treatment constitutes negative evidence against the claim because it tends to disprove that gastritis or other intestinal problem was the result of the Veteran's active service.  See Maxson, supra.   

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his intestines since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, supra.  

Once again, it is pertinent to note that the Veteran denied having frequent indigestion and stomach, liver or intestinal problems at the time of the service discharge examination in October 1966.  

Significantly, there were no complaints of intestine problems in service or until 2008.  Thus, the Veteran's statements are inconsistent with any current assertions of his having had intestine problems since service.  Id.

As intestine problems, namely gastritis, was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that the claimed intestine problems may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas , 18 Vet. App. at 517.  

Although the Veteran reports having intestine problems related to his military service, there is simply no medical evidence on file supporting his lay assertions.  

His statements alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


II. Service Connection Claims Not Based on Herbicide Exposure

The Veteran asserts that he has tinea cruris, ulcers, right testicle pain, headaches, peripheral nerve damage of the left leg, the residuals of a bayonet cut to the arm, a hernia, a back condition, calluses of the feet, blisters of the feet, and edema of the legs as a result of his military service. 

Having carefully considered the claims in light of the record and the applicable law, the Board finds that service connection is not warranted for the claimed disabilities on a direct or presumptive basis.  


a) Headaches, Tinea Cruris, Edema of the Legs, Peripheral Nerve Damage of the Left Leg, Blisters of the Feet, Pain of the Feet, and Calluses of the Feet

In this case, the Veteran's service treatment records contain a complaint of pain in the frontal lobe in August 1965, mild tinea cruris in June 1965, and edema of the legs secondary to sun burn in October 1965.  There were no further complaints or treatment in service.  The Veteran was treated for calluses in October 1964 and March 1965, corns of the small toes in April 1965, and blisters on the heel and toes in June 1965.  

The Veteran reported having had foot trouble on his separation report of medical history in October 1966, but the corresponding separation medical examination was negative for any disorder of the feet, including corns, calluses or blisters of the feet.  

Similarly, the final service examination was negative for complaints or findings referable to headaches, edema of the legs, peripheral nerve damage of the left leg or tinea cruris.    

Moreover, the Veteran specifically denied having or ever having a skin disease or cramps in his legs at the time of the service examination in October 1966,   

The mere fact that the Veteran complained of having frontal lobe pain on one occasion in service and was treated for mild tinea cruris, edema of the legs secondary to an episode of sunburn, and blisters, corns, and calluses of the feet is not enough to establish that he developed a chronic condition related to these manifestations during service.  38 C.F.R. § 3.303(b) 

Post-service, there is no medical evidence of tinea cruris, headaches, peripheral nerve damage of the left leg, edema of the legs, or blisters, calluses or a chronic foot condition manifested by pain.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich, 104 F. 3d at 1332.  

The evidence must show that the Veteran currently has disability for which benefits are being claimed.  Such is not the case in the instant matter with regard to these claims.  38 C.F.R. § 3.303.

As there are currently no diagnosed conditions, the claim of service connection must be denied.  Id.  

A remand for a VA medical opinion is not required to decide these claims because the record does not contain sufficient evidence of a chronic condition in service, credible lay assertions sufficient to establish a continuity of related symptomatology after service or medical evidence of a current disability that may be attributed to a document event or incident of the Veteran's period of active service.  38 C.F.R. § 3.159(c)(4)(i); Duenas 18 Vet. App. at 517.  

The Veteran's lay statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

The Board is cognizant that the Veteran maintains that he suffers from the claimed conditions and that the Veteran is competent to report his symptoms.  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   Layno, supra; Rucker, supra.  

The Board cannot assign great weight and credibility to the Veteran's accounts of having had tinea cruris, headaches, peripheral nerve damage of the left leg, edema of the legs, or calluses and blisters of the feet since service, as there was no showing of chronic conditions in service or in the other medical evidence submitted in support of the Veteran's claim.  

Moreover, in light of the general nature of the Veteran's lay assertions regarding these claimed conditions, the Board finds that a current disability that could be causally linked to a documented event or event in service has not been demonstrated.    

In sum, the preponderance of the evidence is against the claims and the appeals involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


b) Ulcers, Right Testicle Pain, Residuals of a Bayonet Cut, and Back Condition

The Veteran contends that his ulcers, right testicle pain, the residuals of a bayonet cut to the arm, a hernia, and a back condition are the result of his service. 

Having carefully considered the claims in light of the record and the applicable law, the Board finds that service connection is not warranted for the claimed disabilities on a direct or presumptive basis.  

As to these claimed conditions, it is pertinent to note that the Veteran's service treatment records are wholly devoid of related complaints or findings.    

Post-service, the Veteran reports having had recent treatment for ulcers, but he also denied having a stomach, liver or intestinal problem at the time of the service discharge examination in October 1966.  Thus, due to this inconsistency, his lay assertions are not found to be credible.  

Moreover, in addition to the absence of pertinent complaints or findings in the service treatment records, there is no medical evidence of a current testicle disorder, residual scarring of either arm or back pathology that could be identified as having had its clinical onset during service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich, 104 F. 3d at 1332.  

The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claims for ulcers, right testicle pain, residuals of a bayonet cut to the arm, a hernia, and a back condition.  38 C.F.R. § 3.303.  As there is no currently diagnosed conditions, service connection must be denied by law.  Id.  

A remand for a VA medical opinion is not necessary to decide these claims because the record does not contain any service medical records showing the Veteran incurred a related injury or disease in service, probative lay assertions establishing  a continuity of symptomatology since service, or has a current diagnosis of ulcers, right testicle pain, residuals of a bayonet cut, hernia or a back condition that may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas 18 Vet. App. at 517.  

Although the Veteran reports having ulcers, right testicle pain, residuals of a bayonet cut to the arm, hernia, and a back condition related to his military service, he has presented no medical evidence to support his lay assertions.  

While the Veteran reports having a painful residual scar of the left arm due to a bayonet wound sustained in service, the Board finds these assertions on their own are of limited probative worth when viewed in light of the final service examination in October 1966 that was negative for related body marks or scars.  

His statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

Moreover, absent supporting medical evidence linking current left arm scarring to a wound or other incident of service, the Board finds the medical findings recorded in service are controlling as to whether the claimed injury was incurred in service.      

The Board is cognizant that the Veteran maintains that he suffers from the claimed conditions and that the Veteran is competent to report his symptoms.  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   Layno, supra; Rucker, supra.  

The Board cannot give great weight and credibility to the Veteran's account that he has ulcers, right testicle pain, residuals of a bayonet cut to the arm, hernia, and a back condition that are related to service, as there has been no showing of the claimed conditions in service or in the post-service medical record.  

In sum, the preponderance of the evidence is against the claims and the appeals involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


ORDER

Service connection for an intestine problem, to include as a result of exposure to herbicides, is denied.

Service connection for claimed sleeping problems, to include as a result of exposure to herbicides, is denied.

Service connection for bronchitis, to include as due to exposure to herbicides, is denied.

Service connection for COPD, claimed as shortness of breath, to include as due to exposure to herbicides, is denied.

Service connection for claimed hypertension, to include as due to exposure to herbicides, is denied.

Service connection for the claimed tinea cruris, right testicle pain, headaches, peripheral nerve damage of the left leg, residuals of a bayonet cut to the arm, hernia, back condition, edema of the legs  is denied.

Service connection for ulcers is denied.

Service connection for a disability manifested by pain, blisters and calluses of the feet is denied.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


